BRIAN QUINN
     Chief Justice
                              Court of Appeals                          VIVIAN LONG
                                                                            Clerk

 JAMES T. CAMPBELL
       Justice
                               Seventh District of Texas              MAILING ADDRESS:
 MACKEY K. HANCOCK
       Justice
                             Potter County Courts Building              P. O. Box 9540
                                                                          79105-9540
                              501 S. Fillmore, Suite 2-A
  PATRICK A. PIRTLE
        Justice               Amarillo, Texas 79101-2449                (806) 342-2650

                             www.txcourts.gov/7thcoa.aspx

                                 February 25, 2015

Jarrod Neal Flaming
TDCJ-ID #1679601
Jester III Unit
3 Jester Road
Richmond, TX 77406

RE:     Case Number: 07-15-00073-CR and 07-15-00074-CR
        Trial Court Case Number: A-18635-1011 and B-18377-1044

Style: Jarrod Neal Flaming v. The State of Texas

Dear Mr. Flaming:

       Upon reconsideration the Court has filed the previously submitted notices of
appeal. All future correspondence should reference the captioned cause numbers. The
Court directs appellant to show why we have jurisdiction over the captioned appeals.
Said response is due no later than Monday, March 9, 2015.

                                                Very truly yours,
                                                Vivian Long
                                                VIVIAN LONG, CLERK

xc:       Carla Cannon (DELIVERED VIA E-MAIL)
          Honorable Kregg Hukill (DELIVERED VIA E-MAIL)
          Wally Hatch (DELIVERED VIA E-MAIL)
          Holly Craven (DELIVERED VIA E-MAIL)